Citation Nr: 0942510	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  07-19 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The Veteran had active service from January 1968 to August 
1969, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Action Ribbon.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2006 by a 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's claim was previously before the Board in August 
2008 and remanded at that time for additional evidentiary 
development.  


FINDINGS OF FACT

1.  Prior to July 25, 2007, the Veteran's PTSD is manifested 
by intrusive thoughts, nightmares, psychic numbing and 
numbing of general responsiveness, inability to feel positive 
emotions or enjoy life, social isolation, detachment and 
estrangement, a narrow range of affect, avoidant behavior, 
hyperarousal, irritability, anger, poor concentration and 
memory, hypervigilant behavior, impaired sleep, work-related 
conflicts, crying spells, an exaggerated startle response, 
mildly impaired judgment and insight, and linear thought 
processes, as well as occasional suicidal ideation, auditory 
hallucinations, impaired impulse control, and an inability to 
establish and maintain effective relationships.

2.  From July 25, 2007, the Veteran's PTSD is manifested by 
mild depression, linear thought processes, mildly impaired 
judgment and insight, nightmares, constricted affect, and 
intermittent suicidal ideation and occasional auditory 
hallucinations.  

3.  Throughout the course of the appeal, the preponderance of 
the evidence shows that the Veteran's psychiatric disability 
was not productive of total occupational and social 
impairment.


CONCLUSIONS OF LAW

1.  Prior to July 25, 2007, the criteria for an evaluation of 
70 percent for posttraumatic stress disorder, but not higher, 
are met for the entire period of time covered by this appeal.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.130, Diagnostic Code 9411 (2009).

2.  From July 25, 2007, the criteria for an evaluation of 50 
percent for posttraumatic stress disorder, but not higher, 
are met for the entire period of time covered by this appeal.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran in this case contends that his service-connected 
PTSD has worsened and that this decline warrants a 70 percent 
evaluation.  See April 2006 notice of disagreement (NOD).  
The RO originally granted service connection for PTSD in an 
October 2003 rating decision.  The RO evaluated the Veteran's 
disability as 30 percent disabling under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, effective May 5, 2003.  The Veteran was 
also awarded a temporary total evaluation (100 percent) due 
to an inpatient psychiatric hospitalization.  See February 
2004 rating decision.  The effective date of the Veteran's 
temporary total evaluation was June 2, 2003.  

Effective August 1, 2003, the Veteran's service-connected 
PTSD was evaluated as 30 percent disabling under Diagnostic 
Code 9411.  Id.  Shortly thereafter, the Veteran timely filed 
a notice of disagreement (NOD) with respect to the October 
2003 rating decision.  The RO issued a statement of the case 
(SOC) in March 2004, but the Veteran failed to perfect an 
appeal with regard to this issue.

In August 2005, the Veteran sought an increased rating for 
his service-connected PTSD.  The RO increased the Veteran's 
disability evaluation under Diagnostic Code 9411 to 50 
percent, effective April 22, 2005.  The Veteran was notified 
of this decision and timely perfected this appeal.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155 (West 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2009).  It is not expected that all 
cases will show all the findings specified; however, findings 
sufficiently characteristic to identify the disease and the 
disability and coordination of rating with impairment of 
function will be expected in all instances.  38 C.F.R. § 4.21 
(2009).

The present level of disability is of primary concern where, 
as here, an increase in an existing disability rating based 
on established entitlement to compensation is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  Generally, "pyramiding," the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided.  38 C.F.R. § 4.14 (2009).  A single evaluation will 
be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.

In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  Based upon the guidance of the 
Court in Hart, the evidence shows a variance in the signs and 
symptoms of the Veteran's PTSD during the claim period such 
that staged ratings are applicable in this case.  As will be 
discussed below, the Board finds that the Veteran's 
psychiatric disability warrants a 70 percent rating prior to 
July 25, 2007.  In this regard, the Board notes that neither 
38 U.S.C.A. § 5112(b)(6) nor 38 C.F.R. § 3.105(e) apply in 
the context of the assignment of a staged rating by the Board 
where the Veteran's disability rating is not reduced, for any 
period of time, to a level below that which was in effect 
when the matter was appealed to the Board.  See O'Connell v. 
Nicholson, 21 Vet. App. 89 (2007).

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  It is the 
responsibility of the rating specialist to interpret 
examination reports in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2, 4.126 
(2009).

Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM-IV).  GAF scores ranging between 71 to 80 
reflect symptoms, if present, that are a transient and 
expectable reaction to psychosocial stressors (e.g., 
difficulty concentrating after family argument), no more than 
slight impairment in social, occupational, or school 
functioning (e.g. temporarily falling behind in schoolwork). 
GAF scores ranging between 61 to 70 reflect mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally indicate that the individual is functioning pretty 
well, and has some meaningful interpersonal relationships.  
Scores between 51 to 60 are indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Scores between 31 to 40 indicate impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  

Under the provisions of 38 C.F.R. § 4.130 (2009), a 50 
percent evaluation is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened effect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, including 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating is not warranted unless there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  Id. 

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each Veteran 
and disorder, and the effect of those symptoms on the 
Veteran's social and work situation.  Mauerhan v. Principi, 
16 Vet. App. 436, 442 (2002).

The Veteran presented to a VA mental health clinic in April 
2005.  He reported having a "great deal" of problems with 
his service-connected PTSD at that time.  Namely, the Veteran 
indicated that he received a poor job evaluation and worried 
that he would lose his job.  The Veteran also reported 
subjective complaints of impaired sleep (only three hours per 
night), social isolation, and crying spells.  The Veteran 
also had difficulty paying his mortgage.  

Upon mental status examination, it was noted that the Veteran 
was appropriately dressed, groomed, and oriented (times 
four).  The examiner described the Veteran as alert and 
cooperative, but found that he had poor eye contact.  His 
speech was normal rate and volume, but his mood was depressed 
and anxious, while his affect was flattened.  No looseness of 
association was found, but the examiner observed some 
evidence of suicidal ideation when the Veteran became upset.  
However, the examiner noted that the Veteran had no plan, nor 
did he exhibit homicidal ideation.  The Veteran reported 
auditory hallucinations which purportedly told him to do 
bodily harm to others.  The examiner further found the 
Veteran's insight, judgment, memory, and sleep were impaired.  
The Veteran's GAF score was 40.  The impression was 
depression and PTSD.

The Veteran returned to a VA mental health clinic in June 
2005.  At that time, he indicated that he was "doing 
better."  The examiner noted that the Veteran worked as a 
supervisor at a school.  The Veteran indicated that he was 
relieved that school was over as he found it "very 
stressful" at work.  The Veteran also reported subjective 
symptoms of occasional auditory hallucinations and difficulty 
concentrating.  He denied any violent incidents or loss of 
control and stated that he experienced less sadness and 
irritability.  He also reported seldom nightmares.  
Upon mental status examination, the Veteran was relaxed, 
well-groomed, and oriented (times three).  Speech and 
psychomotor activity were normal and no evidence of delusions 
or visual hallucinations was found.  The Veteran admitted to 
occasional auditory hallucinations (approximately twice per 
week), but denied suicidal or homicidal ideation.  The 
examiner found the Veteran's insight to be "good," and 
noted that his judgment was not impaired.  The impression was 
PTSD.  

In July 2005, the Veteran presented to a VA mental health 
clinic and reported feeling and sleeping better.  He also 
indicated that he was less sad, anxious, and irritable.  His 
appetite was good and he stated that he was "in better 
control."  The Veteran expressed concerns about stress, 
particularly with regard to returning to work.  The Veteran 
reported occasional nightmares and stated that he had 
auditory hallucinations several times per week.  A mental 
status examination found the Veteran to be relaxed, well-
groomed, and oriented (times three).  The Veteran's speech 
and psychomotor activity were normal.  He denied delusions, 
visual hallucinations, and suicidal or homicidal ideation.  
The examiner found the Veteran's insight to be "good," and 
noted that his judgment was not impaired.  The impression was 
PTSD and major depressive disorder (MDD), improving.

The Veteran submitted numerous lay statements in support of 
the current claim in November 2005.  These statements from 
co-workers and the Veteran's mother described the Veteran's 
symptoms.  For instance, J.W., a co-worker, indicated that 
the Veteran appeared to be dazed or lost on occasion and 
forgot to fully complete his duties as a custodian.  Another 
co-worker, S.M., described the Veteran as hard-working, but 
irritable, withdrawn, and "on edge."  S.M. indicated that 
the Veteran had flashbacks from the Vietnam War.  The 
Veteran's mother also submitted a statement in which she 
described the Veteran as being in "bad shape."  For 
instance, she stated that the Veteran would "cry all the 
time" and refuse to get out of bed, particularly when he 
first returned home.  He also avoided people and exhibited 
aggressive behavior.  

The Veteran was afforded a VA Compensation and Pension (C&P) 
PTSD examination in November 2005.  The examiner noted that 
the Veteran's past medical history included multiple 
psychiatric hospitalizations and failed relationships.  It 
was noted that the Veteran lived alone for many years, but 
that he worked as a custodian for 26 years, eventually 
undertaking supervisory responsibilities.  However, the 
Veteran stated that a recent performance evaluation 
highlighted concentration and memory problems, anger issues, 
and problems getting along with others.  The Veteran reported 
subjective symptoms of social isolation with few 
relationships.  He did, however, have "fairly regular" 
contact with his brother.  He occasionally went fishing and 
expressed a desire to attend church, but stated that he 
"can't handle crowds too well."  He derived some pleasure 
from gardening and landscaping.  The Veteran also reported a 
long-standing sleep disturbance exacerbated by nightmares 
(three to four times per week), as well as anger, 
irritability, social isolation, poor concentration and 
memory, avoidant behavior, intrusive thoughts, and an 
exaggerated startle response.  

Upon mental status examination, the Veteran was neatly and 
casually dressed.  The examiner noted that the Veteran had a 
firm handshake and made natural eye contact, but that he was 
also serious and somber with a matter-of-fact demeanor.  The 
examiner described the Veteran's energy as "moderate to 
low."  He was cooperative and spoke softly and slowly during 
the examination.  He expressed himself clearly and was easy 
to follow.  However, his affect was calm, flat, and not 
spontaneous.  The examiner noted that the Veteran's thought 
process was goal-oriented, but that he had difficulty with 
dates and chronology of events, particularly within the last 
two years.  The Veteran denied homicidal thoughts, but 
admitted to a period of suicidal ideation about a year ago 
(without an attempt).  

The examiner concluded that the Veteran's symptoms were 
consistent with serious PTSD and that his emotional 
impairments negatively affected his interpersonal 
relationships and work performance.  The examiner noted that 
the Veteran's PTSD was manifested by intrusive thoughts, 
nightmares, psychic numbing and numbing of general 
responsiveness, inability to feel positive emotions or enjoy 
life, social isolation, detachment, and estrangement, a 
narrow range of affect, avoidant behavior, serious, intense, 
persistent, and daily hyperarousal, irritability, anger, poor 
concentration and memory, hypervigilant behavior, impaired 
sleep, work-related conflicts, and an exaggerated startle 
response.  The Veteran's GAF score was 41.  The impression 
was PTSD and alcohol dependence.           

The Veteran reported to a VA mental health clinic in March 
2007 for continued care.  In particular, the Veteran reported 
getting into an altercation with his girlfriend's cousin.  
The Veteran "pulled a gun," but later apologized to the 
cousin.  It was also noted that the Veteran was out of 
medications for several months and that during this time, he 
became increasingly irritable and angry with his girlfriend 
and co-workers.  The Veteran's GAF score was 50.  The 
impression was PTSD.

The Veteran returned to a VA mental health clinic in June 
2007 for a follow-up appointment.  He reported "very mild" 
improvement since the last visit, and still described 
subjective complaints of impaired sleep, irritability, 
feelings of guilt, worthlessness, and hopelessness, fleeting 
suicidal ideation several times per week (particularly when 
stressed or depressed), nightmares, flashbacks and intrusive 
thoughts, avoidant behavior, poor socialization, and an 
exaggerated startle response.  He denied delusions, visual 
hallucinations, or suicidal or homicidal ideation, but 
admitted to having moderate anxiety over losing his house.  A 
mental status examination revealed the Veteran to be alert, 
oriented, cooperative, and calm.  He had good eye contact, 
but his mood was mildly depressed.  The Veteran's affect was 
congruent, his thought processes were linear, and no evidence 
of visual hallucination or suicidal or homicidal ideation was 
found.  The Veteran's memory and concentration were described 
as normal, but the examiner indicated that his insight and 
judgment were mildly impaired.  The examiner also observed 
some possible evidence of auditory hallucination and mild 
paranoia.  The Veteran's GAF score was 50.  The impression 
was PTSD with only mild improvements in mood swings and 
irritability.

The following month, in July 2007, the Veteran sold his 
house, lost his medication, broke up with his girlfriend, and 
moved in with his mother.  The Veteran reported that his mood 
was "up and down" since he had a "huge fight" with his 
girlfriend.  He reported being verbally abusive to her and 
the girlfriend subsequently placed a restraining order on the 
Veteran.  A mental status examination revealed the Veteran to 
be alert, oriented, cooperative, and calm.  He had good eye 
contact, but his mood was mildly depressed.  The Veteran's 
affect was congruent, his thought processes were linear, and 
no evidence of visual hallucinations or suicidal or homicidal 
ideation was found.  The Veteran's memory and concentration 
were described as normal, but the examiner indicated that his 
insight and judgment were mildly impaired.  The examiner also 
observed some possible evidence of auditory hallucination and 
mild paranoia.  The Veteran's GAF score was 55.  The 
impression was PTSD.

A follow-up VA mental health clinic note dated October 2007 
revealed intermittent depression, nightmares, and some 
suicidal ideation.  However, the Veteran denied any plan.  
Following a mental status examination, the examiner concluded 
that the Veteran was "still doing poorly overall."  The 
examiner noted that the Veteran's mood was "low" and that 
he remained "isolative."  The Veteran's GAF score was 55.  
The impression was PTSD.

The Veteran's mother submitted another statement in support 
of the current claim dated October 2008.  She indicated that 
the Veteran lived with her, but that "half the time I can't 
put up with him.  His mood swing is enough to run me crazy."  

That same month, the Veteran sought care at a VA medical 
facility.  He reported "blacking out" at the grocery store 
the day prior to this appointment.  The Veteran stated that 
he was more depressed than usual, but he denied any suicidal 
ideation.  A nursing note revealed the Veteran to be awake 
and alert.  But, the examiner noted that the Veteran was 
depressed and that he had sudden-onset memory impairment for 
recent events.

The Veteran was afforded a VA mental health examination that 
same day.  The Veteran reported subjective complaints of 
impaired sleep, occasional flashbacks, and passive suicidal 
thoughts (without active intent or plan).  He denied having 
nightmares.  A mental status examination found the Veteran to 
be cooperative, polite, and well-groomed.  His speech and 
psychomotor activity were normal, but his mood was "up and 
down."  The examiner described his affect as constricted and 
noted linear thought processes.  No evidence of 
hallucinations, delusions, or suicidal or homicidal ideation 
was found.  The examiner noted that the Veteran's memory and 
orientation were grossly intact and that his judgment and 
insight were fair.  The examiner further noted that the 
Veteran currently experienced brief amnestic periods 
unrelated to his PTSD symptoms.  His GAF score was 55.  The 
impression was PTSD.  

The Veteran was afforded a VA neuropsychiatric evaluation in 
November 2008 after experiencing memory problems and 
"spells" of inattention.  The Veteran also reported 
subjective complaints of mood swings, insomnia, anxiety, 
restlessness, irritability, social isolation, and occasional 
nightmares.  The examiner noted that the Veteran's past 
medical history was significant for PTSD, depression, alcohol 
dependence, and past episodes of suicidal ideation since 
1998.  The examiner described the Veteran's mood as labile, 
varying from "okay" to episodes of intense depression and 
crying spells.  At the time of the examination, the Veteran 
reported occasional suicidal thoughts, but denied intent or 
plan.  It was noted that the Veteran still worked full-time, 
but that his workload was lighter since having a 
"breakdown" in 2007.  

A mental status examination showed the Veteran to be neatly 
dressed and well-groomed.  His mood was euthymic and his 
attitude was pleasant, cooperative, and task-focused.  The 
Veteran's speech was clear, fluent, and prosodic with normal 
rate and volume.  His behavioral expression, thought 
processes, and thought content were appropriate, coherent, 
and goal-oriented.  The Veteran's GAF score was 65.  The 
impression was PTSD.      

The Veteran returned to a VA mental health clinic in December 
2008 with subjective complaints of intrusive thoughts.  A 
mental status examination found the Veteran to be 
cooperative, polite, and well-groomed.  His speech and 
psychomotor activity were normal, but his mood was "up and 
down."  The examiner described his affect as constricted and 
noted linear thought processes.  No evidence of 
hallucinations, delusions, or suicidal or homicidal ideation 
was found.  The examiner noted that the Veteran's memory and 
orientation were grossly intact and that his judgment and 
insight were fair.  His GAF score was 55.  The impression was 
PTSD.  See also March 2009 VA mental health clinic note.

VA received a statement from the Veteran's friend, R.R., in 
April 2009 in which she described "disturbing things" about 
the Veteran's behavior.  Specifically, she reported that the 
Veteran had a short attention span, memory loss, 
forgetfulness, and depression.  

A follow-up appointment to a VA mental health clinic in June 
2009 found the Veteran to be doing "relatively well 
overall."  He reported some intrusive thoughts, but denied 
suicidal or homicidal ideation.  It was also noted that the 
Veteran continued to work as a manager of janitorial 
services.  A mental status examination found the Veteran to 
be polite, cooperative, and well-groomed.  His psychomotor 
activity and speech were normal, while his mood was "up and 
down."  The examiner described the Veteran's affect as 
constricted and his thought processes as linear, but found no 
evidence of delusions, hallucinations, or suicidal or 
homicidal ideation.  His memory and orientation were grossly 
intact and his judgment and insight were fair.  The Veteran's 
GAF score was 60.  The impression was PTSD.  The examiner 
further noted that the Veteran's mood "appears improved" 
and that he was not currently a risk to himself or others.  

The Veteran was afforded another VA C&P PTSD examination in 
August 2009.  He reported subjective symptoms of anger, 
social isolation, memory loss, and impaired sleep at the time 
of the examination.  It was also noted that the Veteran 
worked as a supervisory janitor, but according to his own 
account, his hours were reduced and he was permitted to work 
alone.  The Veteran estimated that the amount of lost income 
was "maybe five percent."  He also indicated that he seldom 
saw his children and that his last suicidal thoughts occurred 
approximately three years ago.  

Upon mental status examination, the examiner noted that the 
Veteran had positive eye contact and interaction.  His 
personal hygiene was "excellent" and he was oriented to 
situation, place, time, person, and purpose.  The Veteran's 
mood was depressed, but his thought processes and 
communication were sound and linear.  No evidence of impaired 
thought processes or communication, delusions, 
hallucinations, or obsessive or ritualistic behavior was 
found.  The Veteran further indicated that he kept busy by 
exercising, wood-working in the shed, and occasionally 
shopping.  The Veteran's GAF score was 60.  The impression 
was PTSD.  The examiner further indicated that "I was unable 
to find any measureable alteration in symptoms severity at 
this time."

Given the evidence of record, the Board finds that the 
preponderance of the evidence supports an evaluation of 70 
percent for the Veteran's PTSD for the entire period of time 
covered by the appeal that is prior to July 25, 2007.  From 
July 25, 2007, the Board finds that the preponderance of the 
evidence supports an evaluation of 50 percent for the 
Veteran's PTSD, but not higher.  

The Veteran's GAF scores during this period ranged from 40 to 
65.  Such scores reflect a wide variation in psychosocial 
functioning from mild symptoms with some difficulty in social 
or occupational functioning (but generally functioning pretty 
well with some meaningful interpersonal relationships) to 
some impairment in reality testing and communication with 
major impairment in social or occupational functioning.  On 
four occasions (April and November 2005, March and June 2007 
), the Veteran had GAF scores ranging from 40 to 50 which 
represented some impairment in reality testing or 
communication and/or serious symptoms.  On six occasions 
(July and October 2007, October and November 2008, and June 
and August 2009), the Veteran had GAF scores ranging from 55 
to 65 which represented moderate to mild symptoms.  See DSM-
IV, supra.  Accordingly, the Board finds that the overall 
disability picture for the period of time covered by the 
appeal that is prior to July 25, 2007 more nearly 
approximates the criteria for an evaluation of 70 percent, 
while the period of time covered by the appeal from July 25, 
2007 more nearly approximates an evaluation of 50 percent, 
but not higher, particularly where, as here, the evidence of 
record shows steady, albeit slight improvement in the 
Veteran's symptomatology during the pendency of the appeal.

The Board notes that the Veteran has produced evidence in 
support of his claim for a higher evaluation to show that he 
has multiple symptoms of PTSD, including impaired sleep with 
nightmares, irritability, an exaggerated startle response, 
social isolation, anxiety, sadness, depression, crying 
spells, financial problems, intolerant, aggressive, or 
argumentative behavior, memory impairment, poor 
concentration, difficulty working with others, avoidant 
behavior, intrusive thoughts with flashbacks, and occasional 
suicidal ideation and auditory hallucinations.

In addition, the objective medical evidence of record showed 
that the Veteran's PTSD is manifested by intrusive thoughts, 
nightmares, psychic numbing and numbing of general 
responsiveness, inability to feel positive emotions or enjoy 
life, social isolation, detachment and estrangement, a narrow 
range of affect, avoidant behavior, hyperarousal, 
irritability, anger, poor concentration and memory, 
hypervigilant behavior, impaired sleep, work-related 
conflicts, crying spells, mildly impaired judgment and 
insight, an exaggerated startle response, and linear thought 
processes, as well as occasional suicidal ideation, auditory 
hallucination, impaired impulse control, and an inability to 
establish and maintain effective relationships.  See VA 
treatment records dated April 2005, November 2005, June 2007, 
October 2007, October 2008, November 2008, June 2009, and 
August 2009.

For the entire period of time covered by the appeal that is 
prior to July 25, 2007, the Veteran's social and occupational 
functioning is affected, and a 70 percent evaluation, but not 
higher, is warranted as the record demonstrates evidence of 
deficiencies in most areas, including work, family 
relationships, judgment, thinking, and mood.  Thus, the Board 
finds that the Veteran is entitled to a 70 percent evaluation 
for PTSD, but not higher, for the entire period of time 
covered by the appeal that is prior to July 25, 2007.    

From July 25, 2007, on the other hand, the Veteran is not 
entitled to an evaluation in excess of 50 percent for his 
service-connected PTSD.  His GAF scores during this period 
ranged from 55 to 65 which represented moderate to mild 
symptoms.  See DSM-IV, supra.  VA examiners, for instance, 
specifically found no evidence of visual hallucinations, 
delusions, inappropriate behavior, obsessional rituals, 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively, 
spatial disorientation, or neglect of personal appearance and 
hygiene.  See VA treatment records dated October 2007, 
October 2008, November 2008, June 2009, and August 2009.

The Board also notes that the Veteran in this case reported 
on more than one occasion intermittent auditory 
hallucinations and suicidal ideation, but routinely denied 
having suicidal intent or plan.  The objective medical 
evidence of record showed that the Veteran endorsed these 
symptoms when stressed at work or depressed due to problems 
with his girlfriend.  See June 2005, June 2007, and July 2007 
VA treatment notes.  At the time of the most recent August 
2009 VA C&P PTSD examination, however, the Veteran 
specifically stated that his last suicidal thoughts occurred 
approximately three years ago.  

Similarly, the Board is aware that the Veteran reported his 
belief that his job as a custodian was in jeopardy because of 
poor performance evaluations due to his PTSD symptoms.  He 
also reported difficulty establishing and maintaining 
effective relationships.  

While lay statements from his co-workers associated with the 
claims file described him as "hard working," it was also 
noted that the Veteran was withdrawn, forgetful, irritable, 
and generally difficult.  To the extent that the Veteran's 
occupational functioning is affected by his PTSD, the Board 
observes that the Veteran was able to work essentially 
continuously over the last three decades as a custodian.  The 
Board acknowledges that, for the most part, the Veteran 
voluntarily requested and received permission to work alone.  
However, the Veteran was nevertheless promoted to a 
supervisory custodial position and has remained in that role 
for the past several years.  See August 2009 VA C&P PTSD 
examination report.  The Veteran also expressed a desire to 
continue working in this capacity after his retirement.  Id.         

VA treatment records associated with the claims file also 
revealed periodic difficulty establishing and maintaining 
effective relationships.  For instance, the Veteran "pulled 
a gun" on his girlfriend's cousin following an argument in 
March 2007, but later apologized.  The Veteran's girlfriend 
also had a restraining order on him in July 2007 following a 
"huge fight," but the nature and cause of this altercation 
was not explored in the VA treatment records contained in the 
claims file.  These incidents, however, appeared to be 
isolated occurrences based on the other evidence of record.  
For example, the bulk of the medical evidence of record 
consistently described the Veteran as relaxed, calm, alert, 
oriented, "in better control," pleasant, cooperative, 
polite, and task-focused.  See November 2008, December 2008, 
June 2009, and August 2009 VA treatment records.  The Veteran 
also explained in August 2009 that his difficulty in 
maintaining relationships was at least in part the result of 
"blackouts," anger due to his erectile dysfunction, and his 
pending retirement.  See August 2009 VA C&P PTSD examination 
report.  The record also reflects an increase in relationship 
problems at times when the Veteran was non-compliant in his 
medication regimen.  See March and July 2007 VA treatment 
notes.

Likewise, the Veteran reported in August 2009 that he seldom 
saw his children except on holidays such as Christmas or 
Father's Day.  However, there is no indication of record that 
the Veteran desired to see his children more often or that 
their infrequent visits were the result of his PTSD.  In 
fact, it was noted that one of the Veteran's children was 
currently in the military.  In any event, the Veteran 
indicated that he fished and saw his brother "fairly 
regularly."  He also lived intermittently with his mother 
despite the Veteran's alleged propensity to "run [her] 
crazy."  See Mother's October 2008 statement.  

While the Veteran experiences some difficulty with impaired 
impulse control and in establishing and maintaining effective 
relationships, these symptoms are considered in the 
assignment of the Veteran's 70 percent evaluation for the 
period of time covered by the appeal that is prior to July 
25, 2007.  From July 25, 2007, evidence of record reveals 
that the Veteran's PTSD is manifested by mild depression, 
linear thought processes, mildly impaired judgment and 
insight, nightmares, constricted affect, and intermittent 
suicidal ideation and occasional auditory hallucinations.  In 
light of the Veteran's GAF scores and the evidence described 
above, the Board finds that these symptoms more nearly 
approximate the criteria for an evaluation of 50 percent, but 
not higher, from July 25, 2007.  

The Board also finds that the Veteran is not entitled to a 
100 percent evaluation based on the evidence of record for 
any period of time covered by the appeal.  Namely, there is 
no evidence of record demonstrating total occupational and 
social impairment due to gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of closes relatives, own 
occupation, or own name.  Thus, the Veteran is not entitled 
to a 100 percent evaluation for any period of time covered by 
this appeal.

In sum, the Veteran is entitled to an evaluation of 70 
percent for his service-connected PTSD for the entire period 
of time covered by the appeal that is prior to July 25, 2007.  
From July 25, 2007, however, the Veteran is entitled to a 50 
percent evaluation for his service-connected PTSD, but not 
higher.  The Board notes that the Veteran has been diagnosed 
as having psychiatric conditions in addition to the service-
connected PTSD.  As the symptoms attributable to other 
psychiatric conditions have not been clearly disassociated 
from his PTSD, the Board considered all psychiatric symptoms 
in reaching the above conclusions.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998). 

The Board further finds that there is also no evidence that 
the manifestations of the Veteran's service-connected PTSD is 
unusual or exceptional to demonstrate that the rating 
schedule is inadequate for determining the proper level of 
disability.  
Furthermore, as there is no indication in the record as to 
why the Veteran's case is not appropriately rated under the 
schedular criteria, extraschedular consideration is not 
warranted in this case, particularly where, as here, the 
signs and symptoms of the Veteran's service-connected PTSD 
are addressed by the relevant criteria as discussed above and 
higher schedular ratings are likewise still available.  

In this regard, it is also pointed out that the assignment of 
70 and 50 percent schedular ratings shows that the Veteran 
has functional impairment that is significant.  The currently 
assigned rating also contemplates that there is commensurate 
industrial impairment as a result of the Veteran's service-
connected PTSD.  See also, 38 C.F.R. § 4.1 (2008) (noting 
that the percentage ratings represent as far as can be 
practically determined the average impairment in earning 
capacity resulting from service-related diseases and injuries 
and their residual conditions in civilian occupations).  
However, as discussed above, the Veteran has worked 
essentially continuously over the last three decades as a 
custodian, spending the past several years in a supervisory 
position.  Moreover, there is no evidence of frequent periods 
of hospitalization for psychiatric care.  Therefore, the 
Board finds that the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); 
see also Bagwell v. Brown, 9 Vet. App. 237 (1996).  

In reaching these conclusions, the Board has applied the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the Veteran and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the Veteran of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the Veteran is 
expected to provide.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between a veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

The Veteran did not receive proper VCAA notice in this case.  
However, the Board finds that any notice errors with respect 
to the information and evidence needed to substantiate the 
Veteran's increased rating claim for PTSD did not affect the 
essential fairness of the adjudication.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).

In October 2005, prior to the initial unfavorable decision on 
the matter by the AOJ, the Veteran was advised to submit 
evidence showing that his service-connected PTSD increased in 
severity.  In particular, the Veteran was encouraged to 
submit statements from doctors containing physical and 
clinical findings, and the results of laboratory tests or x-
rays.  The Veteran was also notified that he could submit lay 
statements from individuals who witnessed how the 
disabilities became worse.

The RO subsequently issued the February 2006 rating decision 
currently on appeal.  He was specifically advised at that 
time of the information and evidence needed to substantiate 
an evaluation of 70 percent for PTSD under Diagnostic Code 
9411.  Shortly thereafter, in May 2007, the RO issued a 
statement of the case (SOC) in which the Veteran was advised 
of the complete rating criteria contained in 38 C.F.R. § 
4.130.  

In September 2008, the Veteran was also informed of the 
information and evidence needed to establish a disability 
rating and effective date for the disability on appeal 
pursuant to the Court's decision in Dingess.  For instance, 
the Veteran was informed to submit evidence showing the 
nature and severity of his condition, the severity and 
duration of the symptoms, and the impact of the condition 
and/or symptoms of the Veteran's employment.  Specifically, 
the Veteran was encouraged to submit information showing 
ongoing VA treatment, recent Social Security Administration 
decisions, statements from employers about job performance, 
lost time, or other evidence showing how the disability 
affected his ability to work.  The Veteran was notified that 
he could submit lay statements from individuals who witnessed 
how the disability affected him.  The Veteran was also 
notified to provide any information or evidence not 
previously of record that pertained to the Veteran's level of 
disability, as well as any information concerning 
"exceptional circumstances" of his disability.  Although 
the Veteran was not informed at that time that specific test 
or measurement results would be considered when assigning a 
disability rating, he was notified generally that disability 
ratings ranged from zero to 100 percent based on ratings 
contained in 38 C.F.R. Part 4.  Following this notice, the 
Veteran's claim was readjudicated by way of a September 2009 
supplemental statement of the case (SSOC).

Based on the notices provided to the Veteran, including the 
October 2005 and September 2008 notice letters, the VARO 
decision, the May 2007 statement of the case, and the 
September 2009 supplemental statement of the case, the Board 
finds that a reasonable person could be expected to 
understand what information and evidence was required to 
substantiate the increased rating claim for PTSD.  These 
documents, in conjunction with the VCAA letters, explained 
what information and evidence was needed to substantiate the 
claim, and a reasonable person would be expected to 
understand the information contained therein.  

The Board further notes that the Veteran has made specific 
arguments during the pendency of this claim indicating that 
his service-connected PTSD increased in severity.  See March 
2006 and June 2007 statements.  Moreover, the Board notes the 
Veteran has had representation throughout the duration of the 
appeal.  See Overton,  20 Vet. App. at 438 (appellant's 
representation by counsel "is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by any notice error").  In sum, the Board finds 
that there is no prejudice with regard to any deficiency in 
the notice to the Veteran or the timing of the notice.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The Veteran's service treatment and post-service treatment 
records were obtained.  The Veteran was also afforded 
multiple VA examinations in connection with the claim 
currently on appeal.  Accordingly, the Board finds that VA 
has complied, to the extent required, with the duty-to- 
assist requirements found at 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(c)-(e). 


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an evaluation of 70 percent for PTSD, but 
not higher, is granted for the entire period of time covered 
by the appeal that is prior to July 25, 2007. 

An evaluation in excess of 50 percent since July 25, 2007, is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


